Citation Nr: 0303139	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a statement, dated in May 2002, the veteran's psychiatrist 
indicates that he believes that the veteran meets the 
criteria for posttraumatic stress disorder (PTSD) due to 
service in Vietnam.  That issue has not been developed for 
appellate review, and is referred to the RO for initial 
consideration.  

The Board has undertaken additional development of the issue 
on appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  That development has been accomplished and the 
claim is now ready for appellate consideration.  


FINDING OF FACT

Squamous cell carcinoma of the tongue is of service origin.  


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case.  In a July 2001 letter 
the RO informed the veteran of the VA's obligations under the 
VCAA.  In addition, the Board developed evidence as requested 
by the veteran's representative, the veteran has been 
afforded a VA examination during the course of this claim, 
and received a hearing before the undersigned member of the 
Board in June 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The veteran contends that the cancer of his tongue is the 
result of his exposure to the defoliant Agent Orange while 
serving in Vietnam.  In this regard, it is noted that his 
separation documents indicate that he did have service in the 
Republic of Vietnam.  During a hearing before the undersigned 
member of the Board sitting at the RO in June 2002 that 
veteran testified that he was extensively exposed to 
herbicidal agents as he was assigned to the Ranch Hand Outfit 
during service.  He provided a description of his symptoms 
and treatment.  Testimony was also received from his spouse

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cancer, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2001).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2001) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2001).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service. and specified forms of soft- tissue sarcoma 38 
C.F.R. § 3.307(a)(6)(ii) (2001).  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2002) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The evidence of record includes the veteran's service medical 
records, which show no complaint or manifestation of a 
malignant tumor.  The veteran was treated for tonsillitis in 
1963, for bronchitis in 1970, and for hoarseness in 1978.  At 
the time of the latter incident, the veteran was shown to 
have an inflammatory mass in the region of his vocal cord.  
He underwent a panendoscopy and a cyst was excised form the 
right side of the vocal cord.  Laboratory testing revealed a 
mixed flora and gram-positive cocci in chains with occasional 
gram-negative rods.  There was not postoperative 
complications noted.  On examination for retirement from 
active duty, it was noted that this condition had resolved.  

Post-service medical records show that the veteran was found 
to have cancer of the tongue in April 1999.  This was shown 
to be squamous cell carcinoma on biopsy undertaken at that 
time.  

In a January 2001 statement the veteran's private physician 
indicated that he had been treating the veteran since 
November 1998.  He was subsequently found to have a squamous 
cell carcinoma on the left side of the base of the tongue 
region.  The veteran stated that he had a number of polyps 
removed from the vocal cords in 1976, which were not found to 
be cancerous.  The veteran was unable to obtain all the 
pathology reports and was concerned the lesions may have been 
precancerous.  The physician indicated that it might be 
helpful to have these records reviewed.  To see if there is 
any possibility that the lesions were precancerous. 

In a second statement from his private physician dated in 
June 2002, it was noted that he was first seen for a ping 
pong size mass in the left submandibular triangle of the neck 
in November 1998 and initially treated with antibiotics.  
Surgery and biopsy in April 1999 revealed the presence of 
cancer.  This physician indicated that the veteran had a 
history of smoking a pack of cigarettes per day for 20 years.  
He also was a social drinker.  The physician stated it was 
interesting in the fact that he had been exposed to Agent 
Orange while serving in Vietnam and there was no family 
history of cancer.  The physician indicated that when he was 
in training he treated several veteran's at a VA hospital who 
had been exposed to Agent Orange.  The physician stated that 
he was aware of the fact that lower respiratory cancers and 
some lymphoma cancers have been related to Agent Orange 
exposure.  The physician stated that it was interesting that 
the veteran's cancer did arise in the lymphoid tissue, i.e. 
the lingual tonsil of the left base of the tongue.  The 
physician stated that he did not feel he was an expert with 
regards to Agent Orange exposure and all the various cancers 
that have arisen from this exposure.   The physician reported 
that the veteran had an increased risk with his history of 
tobacco and alcohol use.  He stated that one wonders whether 
or not his exposure may have also further enhanced his risk 
for this type of cancer. 

Also submitted by the veteran was a copy of the medical 
literature concerning the biology of the airways and lungs.

An examination was conducted by VA in January 2003.  At that 
time, a specialist in the diseases of the ear, nose, and 
throat reviewed the veteran's past medical history and 
examined the veteran.  He indicated that the veteran was three 
years and ten months post treatment of the cancer of the 
tongue base with contralateral neck metastatic disease.  He 
noted that there had been a positive association between 
conditions such as cancer of the lungs, bronchus larynx and 
trachea along with non-Hodgkin's lymphoma with exposure the 
defoliant Agent Orange.  He rendered an opinion that since the 
cancer of the lung, bronchus and trachea were conditions that 
were recognized as due to respiratory exposure like smoking, 
it was felt that cancer of the tongue base should also be 
included.  

A report of the January 2003 examination, and the veteran's 
claims file, was then evaluated by an oncology specialist.  He 
stated that in his professional opinion, it was more likely 
than not that the veteran's history of inservice exposure to 
Agent Orange was related to the upper airway respiratory 
cancers that the veteran had suffered.  The examiner stated 
that he did not have any doubt that the areas where the 
veteran developed the cancer were portions of the respiratory 
tract and that service connection should be awarded.  

The veteran served in the Republic of Vietnam during service 
and is presumed to have been exposed to the defoliant Agent 
Orange.  He developed cancer of the base of the tongue.  This 
type of cancer is not presumed to have been incurred in 
service as a result of exposure to Agent Orange.  38 C.F.R. 
§ 3.307.  However, a VA examiner in January 2003 related the 
veteran's history of inservice exposure to Agent Orange to the 
upper airway respiratory cancers that the veteran had 
suffered.   Accordingly, pursuant to Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994), service connection for cancer of the 
tongue is warranted. 


ORDER

Service connection for squamous cell carcinoma of the tongue 
is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

